Case 1:20-cv-03170-PAB-NRN Document 21 Filed 11/25/20 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

  Plaintiff,

  v.

  KELTON WADE SHRIVER et al.,

  Defendants.

                                      MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

        It is HEREBY ORDERED that the Scheduling/Planning Conference set on
  December 22, 2020 at 10:30 a.m. is VACATED and RESET to March 3, 2021 at
  10:30 a.m.

          Plaintiff is directed to submit a proposed order for its Motion for Leave to Take
  Limited Expedited Discovery of Information Prior to Rule 26(f) Conference and Change
  of Scheduling Conference Date (Dkt. #8) within 5 business days identifying the entity
  or entities from whom the discovery will be sought and specifying the scope of the
  proposed discovery.

  Date: November 25, 2020
